DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DEVENSON A. WALKER,
                           Appellant,

                                    v.

               OCWEN LOAN SERVICING, LLC, et al.,
                          Appellee.

                              No. 4D21-2948

                               [May 5, 2022]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE18-01706.

  Devonson A. Walker, Sunrise, pro se.

  Richard S. McIver of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.